            Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 1 of 25




  Michelle R. Points, ISB No. 6224
  POINTS LAW, PLLC
  190 N. Capitol Blvd., Suite 200
  Boise, Idaho 83702
  Telephone: (208) 287-3216
  Email: mpoints@pointslaw.com

  Attorneys for Plaintiff

                            IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF IDAHO


  ANDY BOND,
                                                                Case No. _________________
                        Plaintiff,

  vs.                                                           COMPLAINT AND DEMAND FOR
                                                                JURY TRIAL
  MONSANTO COMPANY,

                        Defendant.



          Plaintiff, by and through her counsel, alleges as follows:

                                           INTRODUCTION

          This is a product liability case brought by Plaintiff Bond against Monsanto Company

(“Monsanto”) for injuries he suffered due to his exposure to Roundup®. The risk for injuries due to

exposure were known and concealed by Monsanto.

                                     JURISDICTION AND VENUE

          1. Federal diversity jurisdiction in this Court is proper under 28 USC § 1332 because

  Plaintiff is a citizen of Idaho, a different state than the Defendant’s states of citizenship, and the

  aggregate amount in controversy exceeds $75,000, exclusive of interest and costs.




  COMPLAINT AND DEMAND FOR JURY TRIAL - 1
          Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 2 of 25




        2. This Court has personal jurisdiction over Monsanto because Monsanto knew or should

have known that its Roundup® products are sold throughout the State of Idaho and, more

specifically, caused Roundup® to be sold to Plaintiff in the State of Idaho.

        3. In addition, Monsanto maintains sufficient contacts with the State of Idaho such that

this Court’s exercise of personal jurisdiction over it does not offend traditional notions of fair play

and substantial justice.

        4. Venue is proper within this District under 28 USC § 1391(b)(2) because Plaintiff lives

in and was diagnosed in this District. Further, Monsanto, as a corporate entity, is deemed to reside

in any judicial district in which it is subject to personal jurisdiction.

        5. Plaintiff respectfully notifies this Court that a transfer order, pertaining to Roundup®-

related actions, has been issued by the United States Judicial Panel on Multi-District Litigation, In

re: Roundup® Products Liability Litigation, MDL No. 2741. The Order transfers related/tag-along

actions pending outside the Northern District of California to the Northern District of California

for coordinated or consolidated pretrial hearings.

                                            THE PARTIES

                                     Plaintiff SALLY SNYDER

        6. Plaintiff is a citizen of Idaho and resides in Boise, Idaho. He was exposed to Roundup®

in Caldwell, Idaho, Pilot Rock, Oregon, Pendleton, Oregon, and Boise, Idaho, from approximately

1959 to 2008 through agricultural applications and personal use. He was diagnosed with Non-

Hodgkin’s Lymphoma, in December of 2008.

                                               Defendant

        7. Defendant Monsanto Company is a Delaware corporation with its headquarters and

principal place of business in St. Louis, Missouri.




COMPLAINT AND DEMAND FOR JURY TRIAL - 2
          Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 3 of 25




       8. At all times relevant to this Complaint, Monsanto was the entity that discovered the

herbicidal properties of glyphosate, and the manufacturer of Roundup® , which contains active

ingredient glyphosate and the surfactant POEA, as well as adjuvants and other “inert” ingredients.

                               ALLEGATIONS RE: ROUNDUP®

       9. Glyphosate is a broad-spectrum, non-selective herbicide used in a wide variety of

herbicidal products around the world.

       10. Plants treated with glyphosate translocate the systemic herbicide to their roots, shoot

regions, and fruit, where it interferes with the plant’s inability to form aromatic amino acids

necessary for protein synthesis.

       11. For nearly 40 years, farms across the world have used Roundup® without knowing of

the dangers its use poses.    Monsanto introduced Roundup®, it marketed glyphosate as an

ingredient that could kill almost every weed without causing harm either to people or to the

environment. However, the main chemical ingredient of Roundup® - glyphosate - is a probable

cause of cancer. In addition to the active ingredient glyphosate, Roundup® formulations also

contain adjuvants and other chemicals, such as the surfactant POEA, which are considered “inert”

and therefore protected as “trade secrets” in manufacturing. Growing evidence suggests that these

adjuvants and additional components of Roundup® formulations are not, in fact, inert and are toxic

in their own right.

       12. Monsanto has assured and continues to assure the public that Roundup® is harmless.

Monsanto has falsified data and has attacked legitimate studies that revealed Roundup®’s dangers.

Monsanto has led a prolonged campaign of misinformation to convince government agencies,

farmers and the general population that Roundup® is safe.




COMPLAINT AND DEMAND FOR JURY TRIAL - 3
          Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 4 of 25




        13. The manufacture, formulation, and distribution of herbicides, such as Roundup®, are

regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA” or “Act”), 7

USC § 136a(a).

        14. Because pesticides are toxic to plants, animals, and humans, the EPA requires as part

of the registration process, among other things, a variety of tests to evaluate the potential for

exposure to pesticides, toxicity to people and the environment.

        15. Based on early studies showing that glyphosate could cause cancer in laboratory

animals, the EPA originally classified glyphosate as possibly carcinogenic to humans in 1985.

After pressure from Monsanto, including contrary studies it provided to the EPA, the EPA changed

its classification to evidence of non-carcinogenicity in humans in 1991.        In so classifying

glyphosate, however, the EPA made clear that the designation did not mean the chemical does not

cause cancer.

        16. On two occasions, the EPA found that the laboratories hired by Monsanto to test the

toxicity of its Roundup® products for registration purposes committed fraud.

        17. In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against Monsanto

based on its false and misleading advertising of Roundup® products. Specifically, the lawsuit

challenged Monsanto’s general representations that its spray-on glyphosate-based herbicides,

including Roundup®, were “safer than table salt” and “practically non-toxic” to mammals,

birds, and fish.

        18. On November 19, 1996, Monsanto entered into an Assurance of Discontinuance with

NYAG, in which Monsanto agreed, among other things, “to cease and desist from publishing or

broadcasting any advertisements [in New York] that represent, directly or by implication, that its

glyphosate-containing pesticide products or any component thereof are safe, non-toxic, harmless

or free from risk.

COMPLAINT AND DEMAND FOR JURY TRIAL - 4
         Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 5 of 25




       19. Monsanto did not alter its advertising in the same manner in any state other than New

York, and on information and belief, it still has not done so today.

       20. Glyphosate has been identified as the second-most used household herbicide in the

United States for weed control between 2001 and 2007, and the most heavily used herbicide in the

world in 2012.

       21. Exposure pathways are identified as air (especially during spraying), water, and food.

Community exposure to glyphosate is widespread and found in soil, air, surface water, and

groundwater, as well as in food.

       22. In addition to the toxicity of the active ingredient, glyphosate, several studies support

the finding that the glyphosate-based formulation in Defendant’s Roundup® products is more

dangerous and toxic than glyphosate alone

       23. There have been several studies completed examining the effects of Roundup®. The

results of these studies were at all times available to Defendant. Defendant knew or should have

known that Roundup® is more toxic than glyphosate alone and that safety studies of Roundup®,

Roundup®’s adjuvants and “inert” ingredients were necessary to protect Plaintiff from Roundup®.

Many countries now ban the use of Roundup® due to its toxic effects.

       24. Despite its knowledge that Roundup® is considerably more dangerous than glyphosate

alone, Defendant continued to promote Roundup® as safe.

       25. On February 17, 2016, a consensus statement published in the journal Environmental

Health, entitled “Concerns over use of glyphosate-based herbicides and risks associated with

exposures: a consensus statement,” assessed the safety of glyphosate-based herbicides (GBHs).1

The paper’s “focus is on the unanticipated effects arising from the worldwide increase in use of


       1John   P. Myers, et al, Concerns over use of glyphosate-based herbicides and risks
associated with exposures: a consensus statement, Environmental Health (2016) available at
http://ehjournal.biomedcentral.com/articles/10.1186/s12940-016-0117-0.
COMPLAINT AND DEMAND FOR JURY TRIAL - 5
         Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 6 of 25




GBHs, coupled with recent discoveries about the toxicity and human health risks stemming from

use of GBHs.2 The researchers drew seven factual conclusions about GBHs:

                      a. GBHs are the most heavily applied herbicide in the world and usage
               continues to rise;

                       b.    Worldwide, GBHs often contaminate drinking water sources,
               precipitation, and air, especially in agricultural regions;

                      c. The half-life of glyphosate in water and soil is longer than previously
               recognized;

                         d. Glyphosate and its metabolites are widely present in the global soybean
               supply;

                         e. Human exposures to GBHs are rising;

                      f. Glyphosate is now authoritatively classified as a probable human
               carcinogen; and

                      g. Regulatory estimates of tolerable daily intakes for glyphosate in the
               United States and European Union are based on outdated science.3

       26. The researchers noted that GBH use has increased approximately 100-fold since the

1970s. Further, far from posing a limited hazard to vertebrates, as previously believed, two

decades of evidence demonstrated that “several vertebrate pathways are likely targets of action,

including hepatorenal damage, effects on nutrient balance through glyphosate chelating action and

endocrine disruption.4

                     ALLEGATIONS RE: PLAINTIFF AND EXPOSURE

       27. He was consistently exposed to Roundup® in Caldwell, Idaho, Pilot Rock, Oregon,

Pendleton, Oregon, and Boise, Idaho, from approximately 1959 to 2008 through agricultural

applications and personal use.




       2Id.
       3Id.
       4Id.

COMPLAINT AND DEMAND FOR JURY TRIAL - 6
           Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 7 of 25




         29. Because Plaintiff did not know that Roundup® was injurious to his health and/or to

the health of others, he did not wear protective gear while handling Roundup®.

         30. In December of 2008, Plaintiff was diagnosed with Non-Hodgkin’s Lymphoma, in, in

Boise, Idaho. Plaintiff sought and underwent treatment at St. Luke’s Medical Center, in Boise,

Idaho.

         31. During the time that Plaintiff was exposed to Roundup®, he did not know that exposure

to Roundup® was injurious to his health or the health of others.

                        TOLLING OF THE STATUTE OF LIMITATIONS

                                       Discovery Rule Tolling

         32. Plaintiff had no way of knowing of the risk of serious illness associated with the

handling of and/or exposure to Roundup® and glyphosate until after he was diagnosed with Non-

Hodgkin’s Lymphoma, and began researching the several studies on Roundup® and its cause of

Non-Hodgkin’s Lymphoma and other cancers, which studies have been concealed by Monsanto.

         33. Within the time period of any applicable statutes of limitation, Plaintiff could not have

discovered, through the exercise of reasonable diligence, that exposure to Roundup® and

glyphosate is injurious to human health.

         34. Plaintiff did not discover, and did not know of facts that would cause a reasonable

person to suspect, the risks associated with the use of and/or exposure to Roundup® and

glyphosate; nor would a reasonable and diligent investigation by him have disclosed that

Roundup® and glyphosate would cause his illness.

         35. For these reasons, all applicable statutes of limitation have been tolled by operation of

the discovery rule with respect to Plaintiff’s claims.




COMPLAINT AND DEMAND FOR JURY TRIAL - 7
          Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 8 of 25




                                  Fraudulent Concealment Tolling

        36. All applicable statutes of limitation have also been tolled by Monsanto’s knowing and

active fraudulent concealment and denial of the facts alleged herein throughout the time period

relevant to this action.

        37. Instead of disclosing critical safety information about Roundup® and glyphosate,

Monsanto has consistently and falsely represented the safety of its Roundup® products.

                                              Estoppel

        38. Monsanto was under a continuous duty to disclose to consumers, users and other

persons coming into contact with its products, including Plaintiff, accurate safety information

concerning its products and the risks associated with the use of and/or exposure to Roundup® and

glyphosate.

        39. Instead, Monsanto knowingly, affirmatively, and actively concealed safety information

concerning Roundup® and glyphosate and the serious risks associated with the use of and/or

exposure to its products.

        40. Based on the foregoing, Monsanto is estopped from relying on any statutes of

limitation in defense of this action.

                                    FIRST CAUSE OF ACTION

                                 Product Liability (Design Defect)

        41. Plaintiff incorporates by reference each and every allegation set forth in the preceding

paragraphs as if fully stated herein.

        42. Plaintiff brings this product liability claim against Defendant for defective design.

        43. At all times relevant to this litigation, Defendant engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting Roundup®

COMPLAINT AND DEMAND FOR JURY TRIAL - 8
         Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 9 of 25




products, which are defective and unreasonably dangerous to consumers and users and other

persons coming into contact with them, including Plaintiff, thereby placing Roundup® products

into the stream of commerce. These actions were under the ultimate control and supervision of

Defendant. At all times relevant to this litigation, Defendant designed, researched, developed,

formulated, manufactured, produced, tested, assembled, labeled, advertised, promoted, marketed,

sold, or distributed the Roundup® products to which Plaintiff was exposed, as described above.

       44.   At all times relevant to this litigation, Defendant’s Roundup® products were

manufactured, designed, and labeled in an unsafe, defective, and inherently dangerous manner that

was dangerous for use by or exposure to the public, and, in particular, the Plaintiff.

       45. At all times relevant to this litigation, Defendant’s Roundup® products reached the

intended consumers, handlers, and users or other persons coming into contact with those products

in Idaho and throughout the United States, including Plaintiff, without substantial change in their

condition as designed, manufactured, sold, distributed, labeled, and marketed by Defendant.

       46. Defendant’s Roundup® products, as researched, tested, developed, designed, licensed,

formulated, manufactured, packaged, labeled, distributed, sold, and marketed by Defendant were

defective in design and formulation in that when they left the hands of the Defendant’s

manufacturer’s and/or suppliers, they were unreasonably dangerous and dangerous to an extent

beyond that which an ordinary consumer would contemplate.

       47. Defendant’s Roundup® products, as researched, tested, developed, designed, licensed,

formulated, manufactured, packaged, labeled, distributed, sold, and marketed by Defendant were

defective in design and formulation in that when they left the hands of the Defendant’s

manufacturer’s and/or suppliers, the foreseeable risks associated with these products’ reasonably

foreseeable uses exceeded the alleged benefits associated with their design and formulation.




COMPLAINT AND DEMAND FOR JURY TRIAL - 9
         Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 10 of 25




        48. Therefore, at all times relevant to this litigation, Defendant’s Roundup® products, as

researched, tested, developed, designed, licensed, manufactured, packaged, labeled, distributed,

sold and marketed by Defendant, were defective in design and formulation, in one or more of the

following ways:

                           a. When placed in the stream of commerce, Defendant’s Roundup®
                   products were defective in design and formulation, and, consequently, dangerous
                   to an extent beyond that which an ordinary consumer would contemplate.

                           b. When placed in the stream of commerce, Defendant’s Roundup®
                   products were unreasonably dangerous in that they were hazardous and posed a
                   grave risk of cancer and other serious illnesses when used in a reasonably
                   anticipated manner.

                          c. When placed in the stream of commerce, Defendant’s Roundup®
                   products contained unreasonably dangerous design defects and were not reasonably
                   safe when used in a reasonably anticipated or intended manner.

                          d. Defendant did not sufficiently test, investigate, or study its Roundup®
                   products and, specifically, the active ingredient glyphosate.

                           e. Exposure to Roundup® and glyphosate-based products presents a risk of
                   harmful side effects that outweighs any potential utility stemming from the use of
                   the herbicide.

                          f. Defendant knew or should have known at the time of marketing its
                   Roundup® products that exposure to Roundup® and specifically, its active
                   ingredient glyphosate, could result in cancer and other severe illnesses and injuries.

                         g. Defendant did not conduct adequate post-marketing surveillance of its
                   Roundup® products.

                          h. Defendant could have employed safer alternative designs and
                   formulations.

        49. At all times relevant to this litigation, Plaintiff was exposed to Defendant’s Roundup®

products in an intended or reasonably foreseeable manner without knowledge of their dangerous

characteristics.

        50. Plaintiff could not have reasonably discovered the defects and risks associated with

Roundup® or glyphosate-containing products before or at the time of exposure.

COMPLAINT AND DEMAND FOR JURY TRIAL - 10
         Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 11 of 25




        51. The harm caused by Defendant’s Roundup® products far outweighed their benefit,

rendering Defendant’s products dangerous to an extent beyond that which an ordinary consumer

and/or supplier would contemplate.        Defendant’s Roundup® products were and are more

dangerous than alternative products and Defendant could have designed its Roundup® products to

make them less dangerous. Indeed, at the time that Defendant designed its Roundup® products,

the state of the industry’s scientific knowledge was such that a less risky design or formulation

was attainable.

        52. At the time Roundup® products left Defendant’s control, there was a practical,

technically feasible, and safer alternative design that would have prevented the harm without

substantially impairing the reasonably anticipated or intended function of Defendant’s Roundup®

herbicides.

        53. Defendant’s defective design of Roundup® amounts to willful, wanton, and/or reckless

conduct by Defendant.

        54. Therefore, as a result of the unreasonably dangerous condition of its Roundup®

products, Defendant is liable to Plaintiff.

        55. The defects in Defendant’s Roundup® products were substantial and contributing

factors in causing Plaintiff’s grave injuries, and, but for Defendant’s misconduct and omissions,

Plaintiff would not have sustained said injuries.

        56. As a direct and proximate result of Defendant placing its defective Roundup® products

into the stream of commerce, Plaintiff has suffered and continues to suffer grave injuries, and has

endured pain and discomfort, as well as economic hardship, including considerable financial

expenses for medical care and treatment. Plaintiff has incurred these expenses and will incur them

in the future.




COMPLAINT AND DEMAND FOR JURY TRIAL - 11
         Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 12 of 25




                                  SECOND CAUSE OF ACTION

                                Products Liability (Failure to Warn)

       57. Plaintiff incorporates by reference each and every allegation set forth in the preceding

paragraphs as if fully stated herein.

       58. Plaintiff brings this products liability claim against Defendant for failure to warn.

       59. At all times relevant to this litigation, Defendant engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting Roundup®

products, which are defective and unreasonably dangerous to consumers, including Plaintiff,

because they do not contain adequate warnings or instructions concerning the dangerous

characteristics of Roundup® and specifically, the active ingredient glyphosate. These actions were

under the ultimate control and supervision of Defendant.

       60. Defendant researched, developed, designed, tested, manufactured, inspected, labeled,

distributed, marketed, promoted, sold, and otherwise released into the stream of commerce its

Roundup® products, and in the course of same, directly advertised or marketed the products to

consumers and end users, including Plaintiff, and Defendant therefore had a duty to warn of the

risks associated with the reasonably foreseeable uses of Roundup® and glyphosate-containing

products.

       61. At all times relevant to this litigation, Defendant had a duty to properly test, develop,

design, manufacture, inspect, package, label, market, promote, sell, distribute, maintain supply,

provide proper warnings, and take such steps as necessary to ensure that its Roundup® products

did not cause users and consumers to suffer from unreasonable and dangerous risks. Defendant

had a continuing duty to warn Plaintiff of the dangers associated with Roundup® use and exposure.

COMPLAINT AND DEMAND FOR JURY TRIAL - 12
             Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 13 of 25




        62. At the time of manufacture, Defendant could have provided warnings or instructions

regarding the full and complete risks of Roundup® and glyphosate-containing products because it

knew or should have known of the unreasonable risks of harm associated with the use of and/or

exposure to these products.

        63. At all times relevant to this litigation, Defendant failed to investigate, study, test, or

promote the safety or to minimize the dangers to users and consumers of its Roundup® products

and to those who would foreseeably use or be harmed by Defendant’s herbicides, including

Plaintiff.

        64. Despite the fact that Defendant knew or should have known that Roundup® products

posed a grave risk of harm, it failed to warn of the dangerous risks associated with their use and

exposure. The dangerous propensities of its products and the carcinogenic characteristics of

glyphosate, as described above, were known to Defendant, or scientifically knowable to Defendant

through appropriate research and testing by known methods, at the time it distributed, supplied, or

sold the product, and not known to end users and consumers, such as Plaintiff.

        65. Defendant knew or should have known that its Roundup® and glyphosate-containing

products created significant risks of serious bodily harm to consumers, as alleged herein, and

Defendant failed to adequately warn consumers and reasonably foreseeable users of the risks of

exposure to these products. Defendant has wrongfully concealed information concerning the

dangerous nature of Roundup® and its active ingredient glyphosate, and further made false and/or

misleading statements concerning the safety of Roundup® and glyphosate.

        66. At all times relevant to this litigation, Defendant’s Roundup® products reached the

intended consumers, handlers, and users or other persons coming into contact with these products

throughout the United States, including Plaintiff, without substantial change in their condition as

designed, manufactured, sold, distributed, labeled and marketed by Defendant.

COMPLAINT AND DEMAND FOR JURY TRIAL - 13
         Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 14 of 25




       67. At all times relevant to this litigation, Plaintiff used and/or was exposed to Defendant’s

Roundup® products in their intended or reasonably foreseeable manner without knowledge of

their dangerous characteristics.

       68. Plaintiff would not have reasonably discovered the defects and risks associated with

Roundup® or glyphosate-containing products before or at the time of Plaintiff’s exposure.

Plaintiff relied upon the skill, superior knowledge, and judgment of Defendant.

       69. Defendant knew or should have known that the minimal warnings disseminated with

its Roundup® products were inadequate, but it failed to communicate adequate information on the

dangers and safe use/exposure and failed to communicate warnings and instructions that were

appropriate and adequate to render the products safe for their ordinary, intended, and reasonably

foreseeable uses.

       70. The information that Defendant did provide or communicate failed to contain relevant

warnings, hazards, and precautions that would have enabled at-home users such as Plaintiff to

utilize the products safely and with adequate protection.        Instead, Defendant disseminated

information that was inaccurate, false, and misleading and which failed to communicate accurately

or adequately the comparative severity, duration, and extent of the risk of injuries associated with

use of and/or exposure to Roundup® and glyphosate; continued to aggressively promote the

efficacy of its products, even after it knew or should have known of the unreasonable risks from

use or exposure; and concealed, downplayed, or otherwise suppressed, through aggressive

marketing and promotion, any information or research about the risks and dangers of exposure to

Roundup® and glyphosate.

       71. To this day, Defendant has failed to adequately and accurately warn of the true risks

of Plaintiffs injuries associated with the use of and exposure to Roundup® and its active ingredient

glyphosate, a probable carcinogen.

COMPLAINT AND DEMAND FOR JURY TRIAL - 14
         Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 15 of 25




       72. As a result of their inadequate warnings, Defendant’s Roundup® products were

defective and unreasonably dangerous when they left the possession and/or control of Defendant,

were distributed by Defendant, to which Plaintiff was exposed.

       73. Defendant is liable to Plaintiff for injuries caused by its failure, as described above, to

provide adequate warnings or other clinically relevant information and data concerning the

appropriate use of its Roundup® products and the risks associated with the use of or exposure to

Roundup® and glyphosate.

       74. The defects in Defendant’s Roundup® products were substantial and contributing

factors in causing Plaintiff’s injuries, and, but for Defendant’s misconduct and omissions, Plaintiff

would not have sustained her injuries.

       75. Had Defendant provided adequate warnings and instructions and properly disclosed

and disseminated the risks associated with its Roundup® products, Plaintiff could have avoided

the risk of developing injuries as alleged herein and could have taken necessary precautions.

       76. As a direct and proximate result of Defendant placing its defective Roundup® products

into the stream of commerce, Plaintiff has suffered and continues to suffer grave injuries, and has

endured physical pain and discomfort, terminal illness, as well as economic hardship, including

considerable financial expenses for medical care and treatment. Plaintiff has incurred and will

continue to incur these expenses in the future.

                                   THIRD CAUSE OF ACTION

                                            Negligence

       77. Plaintiff incorporates by reference each and every allegation set forth in the preceding

paragraphs as if fully stated herein.

       78. Defendant, directly or indirectly, caused Roundup® products to be sold, distributed,

packaged, labeled, marketed, promoted, and/or used by Plaintiff.

COMPLAINT AND DEMAND FOR JURY TRIAL - 15
         Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 16 of 25




       79. At all times relevant to this litigation, Defendant had a duty to exercise reasonable care

in the design, research, manufacture, marketing, advertisement, supply, promotion, packaging,

sale, and distribution of its Roundup® products, including the duty to take all reasonable steps

necessary to manufacture, promote, and/or sell a product that was not unreasonably dangerous to

consumers, users, and other persons coming into contact with the product.

       80. At all times relevant to this litigation, Defendant had a duty to exercise reasonable care

in the marketing, advertisement, and sale of its Roundup® products. Defendant’s duty of care

owed to consumers and the general public included providing accurate, true, and correct

information concerning the risks of using Roundup® and appropriate, complete, and accurate

warnings concerning the potential adverse effects of exposure to Roundup® and, in particular, its

active ingredient glyphosate.

       81. At all times relevant to this litigation, Defendant knew or, in the exercise of reasonable

care, should have known of the hazards and dangers of Roundup® and specifically, the

carcinogenic properties of the chemical glyphosate.

       82. Accordingly, at all times relevant to this litigation, Defendant knew or, in the exercise

of reasonable care, should have known that use of or exposure to its Roundup® products could

cause Plaintiff’s injuries and thus created a dangerous and unreasonable risk of injury to the users

of these products, including Plaintiff.

       83. Defendant knew or, in the exercise of reasonable care, should have known that

Roundup® is more toxic than glyphosate alone and that safety studies on Roundup®, Roundup®’s

adjuvants and “inert” ingredients, and/or the surfactant POEA were necessary to protect Plaintiff

from Roundup®.




COMPLAINT AND DEMAND FOR JURY TRIAL - 16
         Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 17 of 25




       84. Defendant knew or, in the exercise of reasonable care, should have known that tests

limited to Roundup®’s active ingredient glyphosate were insufficient to prove the safety of

Roundup®.

       85. Defendant also knew or, in the exercise of reasonable care, should have known that

users and consumers of Roundup® were unaware of the risks and the magnitude of the risks

associated with the use of and/or exposure to Roundup® and glyphosate-containing products.

       86. As such, Defendant breached its duty of reasonable care and failed to exercise ordinary

care in the design, research, development, manufacture, testing, marketing, supply, promotion,

advertisement, packaging, sale, and distribution of its Roundup® products, in that Defendant

manufactured and produced defective herbicides containing the chemical glyphosate, knew or had

reason to know of the defects inherent in its products, knew or had reason to know that a user’s or

consumer’s exposure to the products created a significant risk of harm and unreasonably dangerous

side effects, and failed to prevent or adequately warn of these risks and injuries.

       87.   Defendant failed to appropriately and adequately test Roundup®, Roundup®’s

adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup®.

       88. Despite its ability and means to investigate, study, and test its products and to provide

adequate warnings, Defendant has failed to do so. Indeed, Defendant has wrongfully concealed

information and has further made false and/or misleading statements concerning the safety and/or

exposure to Roundup® and glyphosate.

       89. Defendant’s negligence included.

                      a.     Manufacturing, producing, promoting, formulating, creating,
               developing, designing, selling, and/or distributing its Roundup® products without
               thorough and adequate pre- and post-testing;

                       b.     Manufacturing, producing, promoting, formulating, creating,
               developing, designing, selling, and/or distributing Roundup® while negligently
               and/or intentionally concealing and failing to disclose the results of trials, tests, and

COMPLAINT AND DEMAND FOR JURY TRIAL - 17
      Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 18 of 25




           studies of exposure to glyphosate, and, consequently, the risk of serious harm
           associated with human use of and exposure to Roundup®;

                  c. Failing to undertake sufficient studies and conduct necessary tests to
           determine whether or not Roundup® products and glyphosate-containing products
           were safe for their intended use in agriculture, horticulture, and at-home use;

                  d. Failing to undertake sufficient studies and conduct necessary tests to
           determine the safety of “inert” ingredients and/or adjuvants contained within
           Roundup®, and the propensity of these ingredients to render Roundup® toxic,
           increase the toxicity of Roundup®, whether these ingredients are carcinogenic,
           magnify the carcinogenic properties of Roundup®, and whether or not the “inert”
           ingredients and/or adjuvants were safe for use;

                   e. Failing to use reasonable and prudent care I the design, research,
           manufacture, formulation, and development of Roundup® products so as to avoid
           the risk of serious harm associated with the prevalent use of Roundup®/glyphosate
           as an herbicide;

                  f. Failing to design and manufacture Roundup® products so as to ensure
           they were at least as safe and effective as other herbicides on the market;

                  g. Failing to provide adequate instructions, guidelines, and safety
           precautions to those persons who Defendant could reasonably foresee would use
           and/or be exposed to its Roundup® products;

                   h. Failing to disclose to Plaintiff, users, consumers, and the general public
           that the use of and exposure to Roundup® presented severe risks of cancer and
           other grave illnesses;

                   I. Failing to warn Plaintiff, users, consumers, and the general public that
           the product’s risk of harm was unreasonable and that there were safer and effective
           alternative herbicides available to Plaintiff and other users or consumers;

                    j. Systematically suppressing or downplaying contrary evidence about the
           risks, incidence, and prevalence of the side effects of Roundup® and glyphosate-
           containing products;

                   k. Representing that its Roundup® products were safe for their intended
           use when, in fact, Defendant knew or should have known that the products were
           not safe for their intended use;

                   l. Declining to make or propose any changes to Roundup® products’
           labeling or other promotional materials that would alert the consumers and the
           general public of the risks of Roundup® and glyphosate;

                  m. Advertising, marketing, and recommending the use of Roundup®
           products, while concealing and failing to disclose or warn of the dangers known by
COMPLAINT AND DEMAND FOR JURY TRIAL - 18
         Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 19 of 25




               Defendant to be associated with or caused by the use of or exposure to Roundup®
               and glyphosate;

                       n. Continuing to disseminate information to its consumers, which indicate
               or imply that Defendant’s Roundup® products are not unsafe for use in the
               agricultural, horticultural industries, and/or home use; and

                       o. Continuing the manufacture and sale of its products with the knowledge
               that the products were unreasonably unsafe and dangerous.

       90. Defendant knew and/or should have known that it was foreseeable that consumers

and/or users, such as Plaintiff, would suffer injuries as a result of Defendant’s failure to exercise

ordinary care in the manufacturing, marketing, labeling, distribution, and sale of Roundup®.

       91. Plaintiff did not know the nature and extent of the injuries that could result from the

intended use of and/or exposure to Roundup® or its active ingredient glyphosate.

       92. Defendant’s negligence was the proximate cause of the injuries, harm, and economic

losses that Plaintiff suffered, and will continue to suffer, as described herein.

       93. Defendant’s conduct, as described above, was reckless. Defendant regularly risks the

lives of consumers and users of its products, including Plaintiff, with full knowledge of the dangers

of its products. Defendant has made conscious decisions not to redesign, relabel, warn, or inform

the unsuspecting public, including Plaintiff. Defendant’s reckless conduct therefore warrants an

award of punitive damages.

       94. As a proximate result of Defendant’s wrongful acts and omissions in placing its

defective Roundup® products into the stream of commerce without adequate warnings of the

hazardous and carcinogenic nature of glyphosate, Plaintiff has suffered and continues to suffer

grave physical and emotional injuries. Plaintiff has endured pain and suffering, has suffered

economic losses (including significant expenses for medical care and treatment) and will continue

to incur these harms and expenses in the future.




COMPLAINT AND DEMAND FOR JURY TRIAL - 19
           Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 20 of 25




                                  FOURTH CAUSE OF ACTION

                                    Breach of Express Warranty

       95. Plaintiff incorporates by reference each and every allegation set forth in the preceding

paragraphs as if fully stated herein.

       96. Roundup® which was designed, tested, manufactured, distributed, promoted and sold

by Defendant, was expected to, and did, reach Plaintiff without any substantial change in its

condition.

       97. Defendant, through its advertising and promotional materials, expressly warranted that

Roundup® was safe for its intended use and was not unreasonably dangerous for its intended

purpose.

       98. Defendant breached its express warranties in that Roundup® was not safe for its

intended use in light of the unreasonably high risk of cancer associated with its use, including the

risk of NHL.

       99. Plaintiff reasonably relied to her detriment on Defendant’s express warranties.

       100. As a proximate result of Defendant’s wrongful acts and omissions in placing its

defective Roundup® products into the stream of commerce, Plaintiff has suffered and continues

to suffer grave physical and emotional injuries. Plaintiff has endured pain and suffering, has

suffered economic losses (including significant expenses for medical care and treatment) and will

continue to incur these expenses in the future.

                                   FIFTH CAUSE OF ACTION

                                    Breach of Implied Warranty

       101. Plaintiff incorporates by reference each and every allegation set forth in the preceding

paragraphs as if fully stated herein.




COMPLAINT AND DEMAND FOR JURY TRIAL - 20
         Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 21 of 25




       102. Roundup® which was designed, tested, manufactured, distributed, promoted and sold

by Defendant, was expected to, and did, reach Plaintiff without any substantial change in its

condition.

       103. At the time Defendant manufactured, marketed, sold, and distributed Roundup®,

Defendant knew of the use for which Roundup® was intended and impliedly warranted, through

their advertising and promotional materials, that Roundup® was of merchantable quality, fitness,

and safe for the use for which it was intended.

       104. Plaintiff reasonably relied upon the skill and judgment of Defendant as to whether

Roundup® was of merchantable quality and safe and upon Defendant’s implied warranty as to

such matters.

       105. Contrary to the implied warranty, Defendant’s product Roundup® was not of

merchantable quality or safe for its intended use because it was unreasonably dangerous as

described herein.

       106. As a proximate result of Defendant’s wrongful acts and omissions in placing its

defective Roundup® products into the stream of commerce, Plaintiff has suffered and continues

to suffer grave physical and emotional injuries. Plaintiff has endured a grave illness, pain and

suffering, has suffered economic losses (including significant expenses for medical care and

treatment) and will continue to incur these expenses in the future.

                                   SIXTH CAUSE OF ACTION

                             Negligent Misrepresentation and/or Fraud

       107. Plaintiff incorporates by reference each and every allegation set forth in the preceding

paragraphs as if fully stated herein.




COMPLAINT AND DEMAND FOR JURY TRIAL - 21
         Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 22 of 25




       108. Defendant is the manufacturer, designer, distributor, seller or supplier of Roundup®

and, while engaged in the course of such business, made representations to Plaintiff regarding the

character and/or quality of, for guidance in her decision to stock the subject product.

       109. Defendant had a duty to disclose material information about serious health effects to

consumers such as Plaintiff. Defendant intentionally failed to disclose this information for the

purpose of inducing consumers, including Plaintiff, to purchase Defendant’s dangerous products.

       110.     Specifically, Defendant’s advertisements regarding Roundup® made material

misrepresentations to the effect that Roundup® was safe, which misrepresentations Defendant

knew to be false, for the purpose of fraudulently inducing consumers, such as Plaintiff, to be

exposed to Roundup®. Defendant further misrepresented that its products were just as safe, and

just as effective or more effective, than other weed control products on the market.

       111. Defendant’s representations regarding the character or quality of Roundup® were

untrue. In addition, Defendant fraudulently suppressed material information regarding the safety

of Roundup®, including the dangers known by Defendant to be associated with or caused by the

use of or exposure to Roundup® and glyphosate.

       112. Defendant had actual knowledge based on the results of trials, tests, and studies of

exposure to glyphosate, of the risk of serious harm associated with human use of and exposure to

Roundup®.

       113. Defendant negligently and or intentionally misrepresented or omitted this information

in its product labeling, promotions and advertisements and instead labeled, promoted and

advertised its products as safe and effective in order to avoid losses and sustain profits in its sales

to consumers.




COMPLAINT AND DEMAND FOR JURY TRIAL - 22
             Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 23 of 25




        114. In supplying the false information, Defendant failed to exercise reasonable care or

competence in obtaining or communicating information to their intended recipients, including

Plaintiff.

        115. Plaintiff reasonably relied to his detriment upon Defendant’s misrepresentations

and/or omissions in its labeling, advertisements, and promotions concerning the serious risks posed

by the product.      Plaintiff reasonably relied upon Defendant’s representations to him that

Roundup® was safe for use and/or exposure and that Defendant’s labeling, advertisements and

promotions fully described all known risks of the product.

        116. Defendant is estopped from relying on any statute of limitations defenses because

Defendant actively concealed the defects from consumers, such as Plaintiff. Instead of revealing

the defects, Defendant continued to represent its product as safe for its intended use and/or

exposure.

        117.     As a direct and proximate result of Plaintiff’s exposure to Roundup® as

manufactured, designed, sold, supplied and introduced into the stream of commerce by Defendant,

Plaintiff suffered personal injury, non-economic damages, and will continue to suffer such harm

and damages in the future.

                                 SEVENTH CAUSE OF ACTION

                               Unfair and Deceptive Trade Practices

        118. Plaintiff incorporates by reference each and every allegation set forth in the preceding

paragraphs as if fully stated herein.

        119. By reason of its conduct as alleged herein, Defendant violated the provisions of Title

48, Chapter 6 of the Idaho Code by inducing the Plaintiff to use and/or exposure to Roundup®

through the use of false and/or misleading advertising, representations and statements.




COMPLAINT AND DEMAND FOR JURY TRIAL - 23
        Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 24 of 25




       120. By engaging in the conduct described herein, Defendants violated Title 48, Chapter

6 of the Idaho Code by, among other things:

                     a. engaging in unfair or deceptive trade practices as defined in this statute
              by making false and misleading oral and written statements that had the capacity,
              tendency, or effect of deceiving or misleading consumers.

                     b. engaging in unfair or deceptive trade practices as defined in this statute
              by making representations that its products had an approval, characteristic,
              ingredient, use or benefit which they did not have, including but not limited to
              statements concerning the health consequences of the use of Roundup®.

                      c. engaging in unfair or deceptive trade practices as defined in this statute
              by failing to state material facts, the omission of which deceived or tended to
              deceive, including but not limited to facts relating to the health consequences of the
              use of Roundup®.

                     d. engaging in unfair or deceptive trade practices as defined in this statute
              through deception, fraud, misrepresentation and knowing concealment, suppression
              and omission of material facts with the intent that consumers rely upon the same in
              connection with the use and continued use of Roundup®.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter judgment in his favor and against

Monsanto, awarding as follows:

                      a. compensatory damages in excess of the jurisdictional amount, including,
              but not limited to pain, suffering, emotional distress, loss of enjoyment of life, and
              other non-economic damages in an amount to be determined at trial of this action;

                     b. medical expenses and other economic damages in an amount to be
              determined at trial of this action;

                     c. treble damages and attorney fees pursuant to Title 48 Chapter 6 of the
              Idaho Code.

                       d. costs including reasonable attorneys’ fees, court costs, and other
              litigation expenses; and

                     e. any other relief the Court may deem just and proper.




COMPLAINT AND DEMAND FOR JURY TRIAL - 24
      Case 1:20-cv-00548-DCN Document 1 Filed 12/01/20 Page 25 of 25




                                       JURY DEMAND

     Plaintiff hereby demands a trial by jury on all issues so triable.

     DATED December 1, 2020

                                                    POINTS LAW, PLLC

                                                    By_/s/Michelle R. Points____________
                                                      Michelle R. Points
                                                      Attorney for Plaintiff




COMPLAINT AND DEMAND FOR JURY TRIAL - 25
